[Cite as In re S.B., 2020-Ohio-6753.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                :   JUDGES:
                                                :
                                                :   Hon. John W. Wise, P.J.
                                                :   Hon. Patricia A. Delaney, J.
 IN RE S.B.                                     :   Hon. Earle E. Wise, Jr., J.
                                                :
                                                :   Case No. 2020 CA 00044
                                                :
                                                :
                                                :
                                                :
                                                :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                    Common Pleas, Juvenile Division, Case
                                                    No. F 20180675



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             December 17, 2020




APPEARANCES:

 For Mother-Appellant:                              For LCJFS-Appellee:

 JERMAINE L. COLQUITT                               WILLIAM C. HAYES
 33 W. Main St.                                     LICKING COUNTY PROSECUTOR
 Suite 109
 Newark, OH 43055                                   PAULA M. SAWYERS
                                                    20 S. Second St., 4th Floor
                                                    Newark, OH 43055
Licking County, Case No. 2020 CA 00044                                                   2


Delaney, J.

       {¶1} Mother-Appellant appeals the June 19, 2020 judgment entry of the Licking

County Court of Common Pleas, Juvenile Division, granting permanent custody of A.G.

to the Appellee, Licking County Job & Family Services and placing S.B. into a Planned

Permanent Living Arrangement with Appellee, Licking County Job & Family Services.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} Mother-Appellant is the biological mother of four children: S.B. (born on July

28, 2003); A.G. (born on July 25, 2006); and twins A.G. and J.G. (born on June 9, 2008).

The twins are not part of this appeal.

       {¶3} The father of S.B. is H.B. The father of A.G. is R.N. The fathers had no

relationship with their children and were in prison. Mother was in a 15-year relationship

with J.G., the biological father of the twins. J.G. has a history of substance abuse and

criminal activity, including a felony domestic violence conviction in February 2019.

       {¶4} Appellee Licking County Job & Family Services (“LCJFS”) became involved

with Mother and her children in September 2018 based on allegations of neglect. It was

alleged that Mother and J.G. were involved with drugs and had committed domestic

violence. The home was unkempt, infested with insects, and the children exhibited

symptoms of chronic head lice. Upon investigation by LCJFS, it filed a complaint alleging

dependency on October 3, 2018. The four children were removed from the home and

placed in the Emergency Shelter Care Custody of LCJFS on October 3, 2018. The twins

were placed in the temporary custody of their caregiver, subject to protective supervision.

S.B. and A.G. were placed in separate foster care homes.
Licking County, Case No. 2020 CA 00044                                                    3


       {¶5} An uncontested adjudicatory hearing was held on December 31, 2018. The

children were determined to be dependent and placed in the temporary custody of LCJFS.

       {¶6} On August 29, 2019, LCJFS filed a Motion for Permanent Custody for A.G.

LCJFS also filed a Motion to Modify Disposition to a Planned Permanent Living

Arrangement (PPLA) for S.B. The motions were set for a hearing before the Magistrate

on January 14, 2020. The following facts were adduced at the hearing.

       {¶7} Mother’s case was assigned to Caitlin Gladstone, ongoing social worker

with LCJFS. Gladstone filed Mother’s first case plan on October 30, 2018. Gladstone met

with Mother on November 27, 2018 to review the case plan. The case plan had four

objectives: substance abuse, housing, employment, and parenting. Mother’s drug of

choice was methamphetamines. The case plan required her to obtain substance abuse

treatment and drug screening. Mother was required to secure stable employment and

housing which would place her in a position to provide for the financial and housing needs

for her children. She finally had to complete parenting classes. Mother did not agree with

all the case plan objectives and felt she only needed to address housing and employment.

       {¶8} The case plan provided for supervised visitation with S.B. and A.G. Mother

had her first visit on October 16, 2018. Her second visit was scheduled for October 30,

2018 and Mother did not appear. From October 2018 to July 2019, Mother was deep into

her drug addiction. She did not participate in visitation or any services provided by LCJFS.

She did not contact Gladstone or LCJFS.

       {¶9} On February 1, 2019. Gladstone filed an amended case plan that removed

Mother from the cover page due to Mother’s lack of contact with LCJFS.
Licking County, Case No. 2020 CA 00044                                                 4


        {¶10} After the children were removed from the home, Mother was homeless. In

June 2019, Mother moved to a recovery house and engaged services with the Alcohol

and Drug Freedom Center of Knox County. She completed her diagnostic assessment

on June 4, 2019, where she was diagnosed with severe amphetamine type stimulant use

disorder, severe cannabis use disorder, and mild cocaine stimulant use disorder. Her

treatment plan was to attend intensive outpatient program and weekly individual

counseling. She started individual counseling on June 14, 2019 and IOP on June 17,

2019.

        {¶11} Mother reached out to Gladstone in July 2019 and expressed an interest in

reunifying with her children. Mother and Gladstone met on August 12, 2019, where

Mother admitted she had a substance abuse disorder, but her last use was May 24, 2019

when she got high on her birthday.

        {¶12} Mother moved from the recovery house and rented a room in a boarding

house. She lived there for a few months and in September 2019, Mother rented an

apartment with J.G. Gladstone would not conduct a home visit to the apartment because

J.G. threatened her. In January 2020, Mother received a voucher for subsidized housing

and independently leased a two-bedroom apartment. J.G. was in prison. Mother slept in

the common room of the apartment and stated the four children could share the two

bedrooms.

        {¶13} Mother had no employment. She had time restrictions due to her substance

abuse treatment that limited her working hours. She had a job as a gas station attendant

for a few weeks and did some cleaning work. She consistently applied for employment

and was applying for Social Security disability due to her substance abuse disorder.
Licking County, Case No. 2020 CA 00044                                                  5


       {¶14} Mother completed IOP on November 25, 2019. She still attended individual

counseling sessions. She took drug screens on June 21, 2019, July 24, 2019, and

January 9, 2020, which were negative.

       {¶15} When J.G. was arrested and incarcerated, Mother obtained independent

housing. Mother visited him once in jail. She stated she was no longer in a relationship

with him but remained in contact with him because of the children. She stated she was

unaware he was using drugs and understood his substance abuse was a risk to her own

recovery. Gladstone, at Mother’s request, gave J.G. a separate case plan for reunification

with the twins.

       {¶16} Mother attended parenting classes and successfully completed the session.

During the pendency of the case, Mother had a poor relationship with S.B. and A.G.

Mother appeared for her first visit with the children on October 16, 2018, but she did not

appear for her second visit on October 30, 2018. On November 6, 2018, Gladstone met

with both children and they expressed they no longer wished to visit with Mother. Mother

reappeared in July 2019 and expressed a desire to reunify with her children. Mother said

she wanted to participate in joint counseling sessions with the children. The children’s

case manager stated the children had no desire to participate in joint counseling with

Mother and it would be detrimental to their individual trauma recovery.

       {¶17} The children were placed in separate foster care in October 2018. Neither

child has special physical needs, but they require mental health treatment due to trauma.

S.B. is bonded with his foster parents and siblings. He struggles in school and needed to

repeat the ninth grade. He was in counseling and was being taught independent living

skills. S.B. expressed to the Guardian ad Litem that he did not wish to be reunified with
Licking County, Case No. 2020 CA 00044                                                  6


Mother and preferred to remain in his foster home. He did not want to be adopted. A.G.

started her placement with the caregiver for the twins. A.G. was moved to a foster family

but was transitioned to Maternal Aunt after A.G. struck a foster sibling. A.G. was removed

from Maternal Aunt’s home due to behavioral issues. A.G. was placed in a foster to adopt

home, where she is doing better, and the family wants to adopt her. She struggles socially

and with anger management. A.G. does not want to go back to Mother’s care.

       {¶18} The Guardian ad Litem recommended that A.G. be placed in the permanent

custody of LCJFS and a PPLA be granted for S.B.

       {¶19} The Magistrate issued his Decision on April 16, 2020. He first found the

children were placed in the temporary custody of LCJFS on December 31, 2018,

approximately 13 months before the January 14, 2020 hearing. The Magistrate found

reasonable efforts were made to prevent the continued need for removal, but

notwithstanding the reasonable case planning and diligent efforts by LCJFS, the

conditions that caused the children to be placed outside the home had not sufficiently

improved to allow for reunification. The Magistrate found the biggest issue was Mother’s

relationship with the children:

       Both children have expressed that they don’t want to see [Mother] or live in

       her home. This is understandable, as both are angry with her for

       disappearing from their lives in October of 2018 to August of 2019. These

       children are old enough to understand and appreciate these cases and the

       circumstances which gave rise to these cases. [Mother] expressed that she

       wants to engage in counseling with the children. This is not a bad idea.

       However, this would only work if the children are able and willing to do so.
Licking County, Case No. 2020 CA 00044                                                7


      Counseling isn’t something that will make it all better in a couple of weeks.

      It may take months and given where this case stands, it is unlikely that a

      single extension of temporary custody would give enough time for this

      counseling to be successful enough for reunification to occur.

(Magistrate’s Decision, Apr. 16, 2020).

      {¶20} The Magistrate considered the statutory best interest factors and

recommended it was in the best interests of the children that permanent custody of A.G.

be granted to LCJFS. The Magistrate ordered that S.B. be placed in a PPLA with LCJFS.

      {¶21} On June 1, 2020, Mother filed objections to the Magistrate’s Decision.

      {¶22} On June 19, 2020, the trial court overruled Mother’s objections and adopted

the Magistrate’s Decision. It is from this judgment entry that Mother now appeals.

                             ASSIGNMENTS OF ERROR

      {¶23} Mother raises two Assignments of Error:

      {¶24} “I. THE TRIAL COURT’S DECISION GRANTING PERMANENT CUSTODY

OF A.G. AND PPLA OF S.B. TO LCDJFS IS NOT SUPPORTED BY CLEAR AND

CONVINCING EVIDENCE, THE AGENCY DID NOT PROVE THAT A.G. CANNOT OR

SHOULD NOT BE PLACED WITH MOTHER WITHIN A REASONABLE TIME, DID NOT

MAKE THE STATUTORY SHOWINGS FOR PPLA, AND DID NOT PROVE THAT

GRANTING EITHER MOTION WAS IN THE CHILD’S BEST INTEREST.

      {¶25} “II.   WHETHER       THE      TRIAL   COURT’S      DECISION      GRANTING

PERMANENT CUSTODY IS SUPPORTED BY CLEAR AND CONVINCING EVIDENCE,

WHETHER THE AGENCY MADE THE NECESSARY STATUTORY SHOWINGS IN
Licking County, Case No. 2020 CA 00044                                                     8


SUPPORT OF ITS PPLA MOTION, AND WHETHER EITHER OF THESE MOTIONS

WAS IN THE BEST INTEREST OF THE CHILD.”

                                        ANALYSIS

                                          I. and II.

       {¶26} In her two Assignments of Error, Mother argues the trial court erred when it

granted permanent custody of A.G. to LCJFS and granted LCJFS’s motion to place S.B.

in a planned permanent living arrangement with LCJFS. We separately consider Mother’s

arguments as to each child’s dispositional order.

                             A.G. and Permanent Custody

       {¶27} Mother contends in her first and second Assignment of Error that the

judgment of the juvenile court to grant permanent custody of A.G. to LCJFS was not

supported by clear and convincing evidence, nor was the judgment in the best interest of

the child. We disagree.

                                   Standard of Review

       {¶28} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. 2151.414(B)(1). Clear and convincing

evidence is that evidence “which will provide in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an issue

must be clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite degree
Licking County, Case No. 2020 CA 00044                                                    9


of proof.” Id. at 477, 120 N.E.2d 118. If some competent, credible evidence going to all

the essential elements of the case supports the trial court's judgment, an appellate court

must affirm the judgment and not substitute its judgment for that of the trial court. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶29} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties'

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77

Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).

       {¶30} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

       {¶31} Pursuant to R.C. 2151.414(B)(1), the trial court may grant permanent

custody of a child to a movant if the court determines at the hearing, by clear and

convincing evidence, that it is in the best interest of the child to grant permanent custody

of the child to the agency that filed the motion for permanent custody and that any of the

following apply:

       (a) The child is not abandoned or orphaned, has not been in the temporary

       custody of one or more public children services agencies or private child

       placing agencies for twelve or more months of a consecutive twenty-two-

       month period, or has not been in the temporary custody of one or more
Licking County, Case No. 2020 CA 00044                                              10


      public children services agencies or private child placing agencies for

      twelve or more months of a consecutive twenty-two-month period if, as

      described in division (D)(1) of section 2151.413 of the Revised Code, the

      child was previously in the temporary custody of an equivalent agency in

      another state, and the child cannot be placed with either of the child's

      parents within a reasonable time or should not be placed with the child's

      parents.

      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who are

      able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public

      children services agencies or private child placing agencies for twelve or

      more months of a consecutive twenty-two-month period, or the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period and, as described in division (D)(1) of

      section 2151.413 of the Revised Code, the child was previously in the

      temporary custody of an equivalent agency in another state.

      (e) The child or another child in the custody of the parent or parents from

      whose custody the child has been removed has been adjudicated an

      abused, neglected, or dependent child on three separate occasions by any

      court in this state or another state. * * * *.
Licking County, Case No. 2020 CA 00044                                                   11


       {¶32} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

       {¶33} R.C. 2151.414(B) establishes a two-pronged analysis the trial court must

apply when ruling on a motion for permanent custody. In practice, a trial court will usually

determine whether one of the four circumstances delineated in R.C. 2151.414(B)(1)(a)

through (e) is present before proceeding to a determination regarding the best interest of

the child. Pursuant to R.C. 2151.414(D)(1), in determining the best interest of a child in a

permanent custody proceeding, the court shall consider all relevant factors.

                                  12 Out of 22 Months

       {¶34} In the Magistrate’s Decision, the Magistrate notes that A.G. was placed in

the temporary custody of LCJFS on December 31, 2018, “some 13 months before this

hearing.” (Magistrate’s Decision, Apr. 16, 2020). R.C. 2151.414(B)(1)(d) allows the

juvenile court to grant permanent custody when the child has been in the temporary

custody of one or more public children services agencies or private child placing agencies

for twelve or more months of a consecutive twenty-two-month period. When calculating

this time period, however, “the time that passes between the filing of a motion for

permanent custody and the permanent-custody hearing does not count toward the 12-
Licking County, Case No. 2020 CA 00044                                                    12


month period set forth in R.C. 2151.414(B)(1)(d).” In re Dylan B., 5th Dist. Stark No. 2007-

CA-00362, 2008-Ohio-2283, 2008 WL 2025086, ¶ 24.

       {¶35} In the case sub judice, the children were removed from the home on

October 3, 2018. They were adjudicated dependent and placed in the temporary custody

of LCJFS on December 31, 2018. LCJFS filed its motion for permanent custody on August

29, 2019. December 31, 2018 to August 29, 2019 was a period of seven months and 20

days. When LCJFS filed its motion for permanent custody, A.G. had not been in the

temporary custody of LCJFS for twelve or more months of a consecutive twenty-two-

month period. At the time of the hearing, A.G. had been in the temporary custody of

LCJFS for 12 months and 14 days. The trial court’s mention of R.C. 2151.414(B)(1)(d) as

one of the reasons to grant permanent custody of A.G. to LCJFS is not decisive of the

ultimate issue of custody. “If a ground other than R.C. 2151.414(B)(1)(d) exists to support

a grant of permanent custody, the agency may move for permanent custody on that other

ground.” In re Dylan B., 5th Dist. Stark No. 2007-CA-00362, 2008-Ohio-2283, 2008 WL

2025086, ¶ 26 citing In re: C. W.,104 Ohio St.3d 167, 2004-Ohio-6411 at ¶ 27, 818 N.E.2d

at 1180. LCJFS moved for permanent custody of A.G. on other grounds and the juvenile

court found those were demonstrated by clear and convincing evidence.

                                   Reasonable Efforts

       {¶36} Mother contends the juvenile court erred when it found that A.G. could not

be placed with Mother within a reasonable time. The juvenile court relied upon R.C.

2151.414(E)(1) and (4) in making its decision. The relevant statutory provisions state:

       (E) In determining at a hearing held pursuant to division (A) of this section

       or for the purposes of division (A)(4) of section 2151.353 of the Revised
Licking County, Case No. 2020 CA 00044                                                 13


      Code whether a child cannot be placed with either parent within a

      reasonable period of time or should not be placed with the parents, the court

      shall consider all relevant evidence. If the court determines, by clear and

      convincing evidence, at a hearing held pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the

      Revised Code that one or more of the following exist as to each of the child's

      parents, the court shall enter a finding that the child cannot be placed with

      either parent within a reasonable time or should not be placed with either

      parent:

      (1) Following the placement of the child outside the child's home and

      notwithstanding reasonable case planning and diligent efforts by the agency

      to assist the parents to remedy the problems that initially caused the child

      to be placed outside the home, the parent has failed continuously and

      repeatedly to substantially remedy the conditions causing the child to be

      placed outside the child's home. In determining whether the parents have

      substantially remedied those conditions, the court shall consider parental

      utilization of medical, psychiatric, psychological, and other social and

      rehabilitative services and material resources that were made available to

      the parents for the purpose of changing parental conduct to allow them to

      resume and maintain parental duties.

      ***

      (4) The parent has demonstrated a lack of commitment toward the child by

      failing to regularly support, visit, or communicate with the child when able
Licking County, Case No. 2020 CA 00044                                                   14


       to do so, or by other actions showing an unwillingness to provide an

       adequate permanent home for the child;

       {¶37} Mother argues by evidence of the completion of her case planning

objectives, she did not fail continuously and repeatedly to substantially remedy the

conditions that caused the child to be placed outside the child's home. Mother also

contends LCJFS did not engage in reasonable case planning nor did it make diligent

efforts in this case because it unambiguously refused to facilitate visitation between

Mother and the children. Mother states that when the children stated they did not want to

visit with Mother, LCJFS made no further attempts promote Mother’s relationship with her

children.

       {¶38} The juvenile court described Mother’s efforts during the pendency of the

case as having “mixed results.” (Magistrate’s Decision, Apr. 16, 2020). We agree with the

juvenile court’s characterization of Mother’s efforts. The juvenile court found that Mother

failed to remedy the problems that initially caused the children to be placed outside of the

home and demonstrated a lack of commitment toward the child by failing to regularly

support, visit, or communicate with the child when able to do so, or by other actions

showing an unwillingness to provide an adequate permanent home for the child. Mother

contends the completion of her case plan objectives is evidence that she remedied the

problems and has a willingness to provide an adequate home for the children. Mother

had a significant substance abuse issue, which she did not address for the first six months

of the case. She started treatment in June 2019 and had maintained her sobriety at the

time of the hearing. She did report using marijuana to celebrate her birthday. Mother had

inconsistent housing. Her longest period with stable housing was with J.G. through the
Licking County, Case No. 2020 CA 00044                                                   15


fall of 2019. She obtained a voucher for housing and independently moved into an

apartment one week before the hearing. Mother completed parenting classes. Mother had

no income, but she was applying for jobs and Social Security disability income. She did

some house cleaning.

       {¶39} The record in this case shows Mother exhibited a lack of commitment

towards her children by failing to regularly support, visit, or communicate with them when

she was able to do so. We will further discuss this argument in the best interest analysis,

but Mother contends it was not her lack of commitment but the failure of LCJFS to facilitate

the relationship between her and the children; therefore, there was no reasonable case

planning and diligent efforts by the agency to assist Mother. It is an undisputed fact that

Mother disappeared from the lives of her children from October 2018 to July 2019 to

pursue her drug addiction. During the time their Mother was gone, her teenaged children

moved forward with their lives in new homes. Mother entered substance abuse treatment

in June 2019. In July 2019, Mother reengaged with Gladstone and wanted to reconnect

with her children. At that time, S.B. was 16 years old and A.G. was 14 years old. S.B. had

been in the same foster home and was working towards independent living, as he was

only two years away from being a legal adult. A.G. had been in four foster placements,

the last being a foster-to-adopt home where the family was interested in pursuing

adoption. Gladstone asked the children if they would meet with Mother and they refused.

The GAL reported the children would not meet with Mother. The children’s case manager

recommended that the children not meet with Mother. Mother did not file a contempt

motion against LCJFS for lack of visitation.
Licking County, Case No. 2020 CA 00044                                                    16


       {¶40} As the juvenile court noted, counseling between Mother and children would

be a good idea but was not feasible. The children were not willing to work on the

relationship and based on the status of the case and the age of the children, a single

extension of temporary custody might not be enough time to repair the relationship to

allow reunification.

       {¶41} LCJFS gave Mother visitation with the children and Mother attended only

one visit before disappearing until July 2019. The children’s refusal to meet with Mother

when she chose to return was the consequence of Mother’s disappearance from her

children’s lives. We cannot say in this case that LCJFS did not use diligent efforts to

facilitate a relationship between Mother and her teenaged children.

                                      Best Interests

       {¶42} The next step in the analysis is whether LCJFS showed by clear and

convincing evidence that a grant of permanent custody was in the best interest of the

children. R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child's best interests would be served by granting the permanent

custody motion. Those factors include:

       (a) The interaction and interrelationship of the child with the child's parents,

       siblings, relatives, foster caregivers and out-of-home providers, and any

       other person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through the

       child's guardian ad litem, with due regard for the maturity of the child;

       (c) The custodial history of the child, including whether the child has been

       in the temporary custody of one or more public children services agencies
Licking County, Case No. 2020 CA 00044                                                     17


       or private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or the child has been in the temporary custody of

       one or more public children services agencies or private child placing

       agencies for twelve or more months of a consecutive twenty-two-month

       period and, as described in division (D)(1) of section 2151.413 of the

       Revised Code, the child was previously in the temporary custody of an

       equivalent agency in another state;

       (d) The child's need for a legally secure permanent placement and whether

       that type of placement can be achieved without a grant of permanent

       custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section apply

       in relation to the parents and child.

       {¶43} Mother’s successful completion of a case plan is not dispositive on the issue

of reunification. In re B.P., 5th Dist. Licking No. 2000 CA 00031, 2020-Ohio-3734, 2020

WL 4013125, ¶ 32 citing In re W.A.J., 8th Dist. Cuyahoga No. 99813, 2014-Ohio-604.

While it may be in Mother's best interest to complete the case plan, this is only one factor

for a trial court to consider what is in the best interest of the child. In re A.H., 5th Dist.

Richland No. 18CA96, 2019-Ohio-1509, 2019 WL 1777306, ¶ 38. Where a parent has

participated in his case plan and completed most or all of the plan requirements, a trial

court may still properly determine that such parent has not substantially remedied the

problems leading to agency involvement. In re A.H., 5th Dist. Richland No. 18CA96, 2019-

Ohio-1509, 2019 WL 1777306, ¶ 39 citing In the Matter of A.L. and J.L., 5th Dist.

Guernsey No. 11 CA 23, 2012-Ohio-481.
Licking County, Case No. 2020 CA 00044                                                    18


       {¶44} The wishes of the children were expressed through the children’s

statements to the GAL. The GAL report filed on January 3, 2020 stated the children both

expressed that they did not want to visit or live with Mother. The GAL recommended it

was in the best interests of A.G. to be placed in the permanent custody of LCJFS and

S.B. placed in PPLA with LCJFS.

       {¶45} Mother contends the juvenile court could not make a determination as to

the interaction and interrelationship with the child and parent because Mother had not

been permitted to visit with the children since July 2019. In support of her argument, she

cites this Court to In re C.S., 9th Dist. Summit No. 25344, 2010-Ohio-4463. In that opinion,

the majority held the juvenile court’s award of permanent custody was against the weight

of the evidence because the child had not visited with mother for 18 months. The case

plan allowed for visitation but with parameters due to the mother’s history of abuse of the

child. The mother did not follow the parameters and the agency would not permit

visitation. The juvenile court granted permanent custody, but the Ninth District reversed,

holding it could not say the agency made reasonable efforts toward reunification or that it

was in the best interests of the child by granting permanent custody because there was

no evidence of the interaction or interrelationship with the child and the mother. Id. at ¶

10. In dissent, Judge Carr noted that limitations or restrictions on visitations based on the

well-being of the child were common in cases of children adjudicated dependent or

neglected. Id. at ¶ 60. The agency did not deny the mother visitation. The mother failed

to abide by the limitations put in place by the agency and therefore, visitation could not

occur. Id. at ¶ 62-63. “The only person who foreclosed the opportunity for visitation

between Mother and the child was Mother herself. It does not further the best interests of
Licking County, Case No. 2020 CA 00044                                                     19


children to allow their parents to balk at the requirements designed to ensure the safety

of their children during visitation and then cry procedural foul when their parental rights

have been terminated.” In re C.S., 9th Dist. Summit No. 25344, 2010-Ohio-4463, 2010

WL 3683392, ¶ 63 (Carr, dissenting).

       {¶46} The facts of In re C.S. are different from those in the present case. In our

case, it was the children who refused visitation with Mother and LCJFS supported the

children’s choice based on their well-being. The reason for refusing visitation, however,

was similar to that in In re C.S. LCJFS did not deny Mother visitation at the inception of

the case. Mother foreclosed the opportunity for visitation with her children when she

attended one visit with the children and disappeared from the children’s lives.

       {¶47} Based on the evidence in the record, we find the juvenile court’s award of

permanent custody of A.G. to LCJFS was not against the manifest weight of the evidence.

LCJFS presented evidence to allow the juvenile court to find, by clear and convincing

evidence, that the award of permanent custody was in the best interest of A.G. A.G. is a

teenager who expressed a desire to remain with her foster-to-adopt family and achieve

permanence and stability. We affirm.

                                      S.B. and PPLA

       {¶48} Mother next argues that LCJFS failed to meet its burden by clear and

convincing evidence that S.B. should be placed in a PPLA with LCJFS. We disagree.

       {¶49} A planned permanent living arrangement, or PPLA, is defined as a juvenile

court order that: (1) gives a public children services agency legal custody of a child without

terminating parental rights; and (2) also lets the agency “make an appropriate placement

of the child and to enter into a written agreement with a foster care provider or with another
Licking County, Case No. 2020 CA 00044                                                     20


person or agency with whom the child is placed.” R.C. 2151.011(A)(38). Both R.C.

2151.353 and R.C. 2151.415 contain provisions that allow PPLAs to be granted in juvenile

cases.

         {¶50} In this case, LCJFS filed a Motion to Modify Disposition pursuant to R.C.

2151.415(A)(5) and (C)(1)(c), requesting an order for placing S.B. in a PPLA with LCJFS.

R.C. 2151.415(A) states:

         (A) * * * [A] public children services agency * * * that has been given

         temporary custody of a child pursuant to section 2151.353 of the Revised

         Code, * * * shall file a motion with the court that issued the order of

         disposition requesting that any of the following orders of disposition of the

         child be issued by the court:

         ***

         (5) An order that the child be placed in a planned permanent living

         arrangement;

         ***

         {¶51} If a PPLA is requested, R.C. 2151.415(C)(1) outlines the following

evidentiary standard for which the juvenile court to determine if a PPLA is appropriate:

         (C)(1) If an agency pursuant to division (A) of this section requests the court

         to place a child into a planned permanent living arrangement, the agency

         shall present evidence to indicate why a planned permanent living

         arrangement is appropriate for the child, including, but not limited to,

         evidence that the agency has tried or considered all other possible

         dispositions for the child. A court shall not place a child in a planned
Licking County, Case No. 2020 CA 00044                                                   21


      permanent living arrangement, unless it finds, by clear and convincing

      evidence, that a planned permanent living arrangement is in the best

      interest of the child, that the child is sixteen years of age or older, and that

      one of the following exists:

      (a) The child, because of physical, mental, or psychological problems or

      needs, is unable to function in a family-like setting and must remain in

      residential or institutional care.

      (b) The parents of the child have significant physical, mental, or

      psychological problems and are unable to care for the child because of

      those problems, adoption is not in the best interest of the child, as

      determined in accordance with division (D)(1) of section 2151.414 of the

      Revised Code, and the child retains a significant and positive relationship

      with a parent or relative;

      (c) The child has been counseled on the permanent placement options

      available, is unwilling to accept or unable to adapt to a permanent

      placement, and is in an agency program preparing for independent living.

      {¶52} If a PPLA is granted, R.C. 2151.415(C)(2) requires the following:

      If the court issues an order placing a child in a planned permanent living

      arrangement, both of the following apply:

      (a) The court shall issue a finding of fact setting forth the reasons for its

      finding;
Licking County, Case No. 2020 CA 00044                                                     22


       (b) The agency may make any appropriate placement for the child and shall

       develop a case plan for the child that is designed to assist the child in finding

       a permanent home outside of the home of the parents.

       {¶53} There is no dispute that at the time of the hearing, S.B. was 16 years old.

As of the date of this opinion, S.B. is now 17.5 years old.

       {¶54} At the hearing, LCJFS presented evidence that S.B. been counseled on the

permanent placement options available, was unwilling to accept or unable to adapt to a

permanent placement, and was in an agency program preparing for independent living.

Gladstone and the GAL reported that S.B. was counseled on his permanent placement

options and he was consistent with his desire to stay in his foster home without adoption.

He did not want to visit or live with Mother or his father. The case plan filed on October

30, 2018 stated that S.B. would be provided an independent living social worker who

would work with him on independent living skills. The amended case plans included

training in independent living skills for S.B.

       {¶55} Based on our analysis of best interest for A.G., we likewise find the evidence

presented by LCJFS supports the juvenile court’s determination it was in the best interest

of S.B. to be placed in a PPLA with LCJFS.

       {¶56} We find pursuant to R.C. 2151.415(C)(1) and (C)(2), there was clear and

convincing evidence to support the juvenile court’s determination that S.B. be placed in a

PPLA with LCJFS.
Licking County, Case No. 2020 CA 00044                                            23


                                   CONCLUSION

       {¶57} Based on the foregoing, we overrule Mother’s two Assignments of Error.

       {¶58} The judgment of the Licking County Court of Common Pleas, Juvenile

Division is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Wise, Earle, J., concur.